Citation Nr: 0016875	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  93-15 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right ankle and 
foot pain with arthritis.  

2.  Entitlement to a disability rating greater than 10 
percent for chronic prostatitis.  

3.  Entitlement to a disability rating greater than 10 
percent for chronic nephrolithiasis.  

4.  Entitlement to a disability rating greater than 10 
percent for right shoulder bursitis.  

5.  Entitlement to a disability rating greater than 10 
percent for vertigo.  

6.  Entitlement to a disability rating greater than 10 
percent for hiatal hernia with reflux.  

7.  Entitlement to a compensable disability rating for 
epicondylitis of the bilateral elbows.  

8.  Entitlement to a compensable disability rating for 
chronic sinusitis.  

9.  Entitlement to a compensable disability rating for right 
thigh pain (rated as meralgia paresthetica) with phlebitis.  

10.  Entitlement to a compensable disability rating for neck 
pain and residuals of a possible old avulsion fracture of C7.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1971 to June 1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1992 and August 1992 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The case returns to the Board following remands to the RO in 
May 1995 and April 1998.  
The issues of increased disability ratings for prostatitis, 
nephrolithiasis, hiatal hernia with reflux, sinusitis, right 
thigh pain with phlebitis, and neck pain are addressed in the 
REMAND portion of the decision, below.  

The Board notes that the veteran continues to contend that he 
has a left shoulder disorder that is related to service.  The 
RO denied service connection for a left shoulder disorder in 
a September 1996 rating decision, which is now final.  The 
Board accepts the veterans statements a claim to reopen his 
claim for service connection for a left shoulder disorder.  
The matter is referred to the RO for the appropriate action.  

The Board also notes that the veteran claims to have a 
vascular disorder associated with his right ankle.  This 
claim has not been previously developed or adjudicated by the 
RO.  Therefore, the matter is also referred to the RO for the 
proper action.    


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veterans alleged right ankle and foot pain with 
arthritis and his period of active duty service.  

2.  The veterans right shoulder disability is manifested by 
motion limited to about the shoulder level as of the March 
14, 1996 VA examination.  In addition, the veteran complains 
of near constant right shoulder pain with lifting and 
performing daily personal tasks.  Objectively, there is 
evidence of intermittent right shoulder tenderness and 
crepitus with motion.  There is no clinical evidence of 
swelling, deformity, instability, or weakness, and no X-ray 
evidence of pathology.    

3.  Based on the evidence of record, application of either 
version of the rating criteria for chronic labyrinthitis 
effective before June 10, 1999 or peripheral vestibular 
disorders effective as of June 10, 1999 supports an increased 
disability rating for the veterans service-connected 
vertigo.  

4.  The veteran describes an episode of vertigo as a spinning 
sensation, loss of balance, staggering, and dizziness, which 
lasts from five to 20 seconds.  He has fallen at times due to 
dizziness.  Prior to the November 7, 1996 hearing, the 
veteran reports only sporadic occurrences of vertigo.  During 
that hearing and thereafter, the veteran relates having more 
frequent episodes, ranging from once a week to seven times a 
week.    

5.  The veterans bilateral elbow disability is manifested by 
subjective complaints of pain and objective evidence of some 
tenderness over the elbow with minimal limitation of motion.  
There is no clinical evidence of swelling, deformity, or 
instability and no X-ray evidence of any elbow pathology.  


CONCLUSIONS OF LAW

1.  The veterans claim of entitlement to service connection 
for right ankle and foot pain with arthritis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.102 (1999).    

2.  The criteria for entitlement to a 20 percent disability 
rating for right shoulder bursitis have been met as of March 
14, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5019, 5201 (1999).    

3.  Neither rating criteria for chronic labyrinthitis 
effective before June 10, 1999 or for peripheral vestibular 
disorders effective as of June 10, 1999 is more favorable to 
the veteran based on the evidence of record.  38 C.F.R. § 
4.87, Diagnostic Code 6204 (1999); 38 C.F.R. § 4.87, 
Diagnostic Code 6204 (1998).  

4.  The criteria for entitlement to a 30 percent disability 
rating for vertigo have been met as of November 7, 1996.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.87, Diagnostic Code 6204 
(1999); 38 C.F.R. § 4.87, Diagnostic Code 6204 (1998).    

5.  The criteria for entitlement to a compensable disability 
rating for epicondylitis of the bilateral elbows have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5024, 5206, 5207 (1999).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Right Ankle and Foot Pain with 
Arthritis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

The veteran asserts that he had right foot and ankle pain in 
service, including two ankle sprains.  For purposes of 
determining whether his claim is well grounded, the Board 
presumes the truthfulness of his assertion.  Arms, 12 Vet. 
App. at 193; Robinette, 8 Vet. App. at 75; King, 5 Vet. 
App. at 21.  Review of the veterans service medical records 
confirms that he sprained his right ankle in December 1989 
and February 1990.  

The Board notes that, as discussed below, there is no 
evidence showing that the veteran has any degree of arthritis 
in the right ankle or foot.  Absent such evidence, the 
presumption of in-service incurrence for arthritis is not for 
application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).

Ultimately, the Board finds that the veterans claim is not 
well grounded.  First, there is no competent medical evidence 
of current disability of the right ankle or foot.  
Specifically, there is no diagnosis of an ankle or foot 
disorder and no X-ray evidence of arthritis or any other 
pathology.  The most recent X-ray film of December 1998 was 
negative for degenerative changes of the ankle, and although 
minimal degenerative changes of the feet were noted, there 
have been no medical statements relating the changes to 
service.  The Board acknowledges that the veteran complains 
of foot and ankle pain.  However, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (2000).  Because the evidence reveals 
no medical evidence of current right ankle or foot 
disability, the claim cannot be well grounded.  Epps, 126 
F.3d at 1468; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Second, when there is no current disability, there 
necessarily can be no competent medical evidence relating the 
disability to service.  However, even if the Board assumed 
the presence of a current right ankle and foot disorder based 
on the veterans subjective complaints, there is still no 
competent medical evidence that establishes a nexus between 
the current complaints and service.  Such evidence is 
required to present a well grounded claim.  

The veteran generally alleges that he has had right ankle and 
foot symptoms intermittently since service.  Service 
connection may be established on the basis of continuity of 
symptomatology of a disorder after service pursuant to 
38 C.F.R. § 3.303(b).  Savage, 10 Vet. App. at 496-97.  
However, the Board emphasizes that the provisions of 
38 C.F.R. § 3.303(b) do not relieve a veteran of the burden 
of providing a medical nexus in order to establish a well 
grounded claim.  Rather, a veteran diagnosed with a chronic 
disorder must still provide a medical nexus between the 
current disorder and the putative continuous symptomatology.  
Voerth v. West, 13 Vet. App. 117, 120 (1999); McManaway v. 
West, 13 Vet. App. 60, 66 (1999).  As stated above, there is 
no such competent medical evidence of record. 

In addition, the Board observes that there is no evidence of 
record showing that the veteran is trained in medicine.  
Therefore, as a lay person, he is competent to relate and 
describe symptoms.  However, he is not competent to offer an 
opinion on matters that require medical knowledge, such as a 
diagnosis or a determination of etiology.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Accordingly, the 
veterans personal opinion as to whether he in fact has a 
right ankle and foot disability (such as arthritis) and 
whether the disability is related to service is not competent 
medical evidence for purposes of establishing a well grounded 
claim.    

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for right ankle and foot pain with arthritis.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 
1468.  Therefore, the duty to assist is not triggered and VA 
has no obligation to further develop the veterans claim.  
Epps, 126 F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois 
v. Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for a right ankle and foot disorder, he should 
submit medical evidence that shows a diagnosis of a current 
ankle and foot disability and relates that current disability 
to service.  38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 
77-80. 


Claims for Increased Disability Ratings

When a claimant is awarded service connection for a 
disability and subsequently appeals the ROs initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veterans claim for increased 
ratings is well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed to address the 
issue at hand.

Factual Background

The veteran submitted his original claim for disability 
compensation in October 1991, several months after his 
separation from service.  Service medical records reflected 
an initial diagnosis of vertigo in May 1983 with chronic 
episodes beginning in February 1985.  There was no evidence 
of complaints or episodes or treatment within the last year 
of the veterans period of active duty.  

With respect to the right shoulder disability, service 
medical records dated in January 1991 indicated that the 
veteran complained of right shoulder pain with arm motions 
near the head or across the body.  X-rays of the right 
shoulder were normal.  The assessment was possible rotator 
cuff injury.  Notes dated in February 1991 showed continued 
complaints of right shoulder pain, particularly with certain 
movements.  The veteran related that the pain had developed 
over the previous few years.  He also complained of popping 
and grinding.  Examination revealed tenderness about the 
shoulder with moderate crepitus on passive range of motion.  
There was no swelling or deformity.  There was right shoulder 
abduction to 90 degrees.  There was popping in the biceps 
tendon with range of motion.  X-rays were unremarkable.  The 
assessment was possible impingement syndrome, bursitis, or 
biceps tendonitis of the right shoulder.   

The report of the veterans April 1991 separation examination 
included findings of a click in the right shoulder with 
external rotation.  Range of motion was full but slow due to 
pain.  The triceps insertion was very tender.  In addition, 
there was decreased extension of the right elbow due to pain.  
Included in the summary of defects and diagnoses were 
vertigo, right shoulder bursitis, and right triceps 
tendonitis.  In the accompanying report of medical history, 
the veteran related a history of swollen and painful joints, 
dizziness or fainting spells, and painful or trick 
shoulder or elbow.  Written notes from the examiner related 
that the veteran had pain in the right shoulder and right 
elbow.  He was taking medication for vertigo.  The May 1991 
consultation report from internal medicine associated with 
the veterans separation examination characterized the 
veterans vertigo as benign positional vertigo and indicated 
that the disorder was stable.  

The veteran was afforded a VA examination for evaluation of 
vertigo in December 1991.  He reported having recurrent 
episodes of vertigo with some associated nausea.  He had 
approximately 15 to 20 episodes per year.  The vertigo was 
not triggered or aggravated by motion.  He also had 
occasional tinnitus without otorrhea or otalgia.  The veteran 
had a complete work-up in service in 1985, including 
electronystagmogram, auditory brain response, and computed 
tomography scan of the head, which was negative.  He had 
tried numerous medications to control the vertigo without 
success.  Physical examination of the ears, nose, and throat 
was normal.  Audiogram and tympanogram results were within 
normal limits bilaterally.  The examiners opinion was that 
the symptoms were consistent with Ménières disease.  He 
recommended another complete work-up.  

In May 1992, the veteran underwent a VA general medical 
examination.  With respect to the right shoulder, examination 
revealed tenderness over the shoulder and the 
acromioclavicular joint and crepitus with movement.  Forward 
flexion and abduction beyond 140 degrees was very painful.  
External rotation was also limited and painful.  X-rays of 
the right shoulder were normal.  The veteran denied any 
current problems with the right elbow.  Finally, the veteran 
reported a history of vertigo, a ringing sensation, and a 
loss of equilibrium.  Past evaluation suggested early 
Ménières disease.  He had lost his balance after feeling 
dizzy and had fallen many times and noticed vertigo.  
However, it lasted for a few minutes and was self-limited.  
He had been prescribed Antivert, which was discontinued 
because the vertigo was not constant.  Examination was 
significant only for chronic scarring of the left tympanic 
membrane and some mild scarring of the right tympanic 
membrane.  Otherwise examination of the ears, nose, and 
throat, as well as neurological examination, was 
unremarkable.  The diagnosis was possible Ménières disease.  

In a June 1992 rating decision, the RO established service 
connection for disorders including right shoulder pain and 
vertigo.  It assigned a noncompensable (0 percent) disability 
rating for each disability.  The veteran timely appealed the 
assigned ratings.  

In the December 1992 substantive appeal, the veteran related 
that he took Anacin daily for right shoulder pain.  The pain 
was worst in the early morning and late in the day.  He had 
pain with the arm raised above the head.  The pain increased 
dramatically with reaching across the body.  The veteran had 
problems lifting any weight, his ability to reach was 
reduced, and he could not perform some motions without 
increased pain.  With respect to vertigo, the veteran related 
that he had two to three episodes per month.  At times, there 
was associated nausea and vomiting.  Finally, concerning the 
elbow disability, the veteran related that it did cause pain, 
even if it did not hurt as much as his other orthopedic 
problems.  

Following the Boards May 1995 remand, the veteran submitted 
medical records from the Lister Army Community Hospital at 
Fort Rucker dated from October 1991 to April 1995.  Notes 
dated in October 1991 indicated that the veteran had a 
history of vertigo of unknown etiology.  He continued to have 
occasional episodes of vertigo.  X-rays of the left elbow 
taken in August 1993 were normal.  

In October 1995, the veteran presented for a VA neurological 
examination.  He related that he had episodes of vertigo 
every few months.  They lasted for a few minutes and then he 
felt lightheaded.  Over the last ten years, he had vomited on 
one or two occasions.  The veteran also related that he had 
pain in his joints, including the shoulders and elbows.  In 
addition, he had grinding in the shoulders.  On examination, 
the right shoulder had forward flexion and abduction to about 
150 degrees.  Otherwise, there was full range of motion in 
all joints.  X-rays of the right shoulder were normal.  The 
assessment was dizziness and questionable history of 
Ménières disease.  

Also in October 1995, the veteran was afforded a VA 
otolaryngology examination. 
The report revealed no discussion of vertigo.  The 
examination was wholly normal.     

In November 1995, the veteran was afforded a fee-basis VA 
neurological examination.  He explained that he became very 
lightheaded, dizzy, and had a sensation of imbalance.  These 
episodes occurred three to four times a year.  They were 
rarely associated with nausea or vomiting.  There was no 
evidence of tinnitus or decreased hearing associated with the 
episodes.  The examiner noted that the veteran had chronic 
tinnitus that did not worsen or improve during the vertigo 
episodes.  In addition, there was no associated focal 
numbness or weakness.  The symptoms basically resolved when 
the episode resolved.  However, the veteran had a chronic 
disequilibrium and never felt totally normal.  Neurological 
examination was essentially normal.  The assessment was 
intermittent attacks of vertigo.  The examiner commented that 
he could not rule out Ménières disease, but the history was 
not classic (i.e. no episodes of worsening tinnitus and 
progressive hearing loss).  Although the examination was 
totally normal, neurologically, the examiner felt that the 
intermittent symptoms were somewhat disabling.   

In March 1996, the veteran underwent a VA orthopedic 
examination.  He had pain in multiple joints, including the 
elbows and shoulders.  The pain was intermittent as to 
different days and different joints.  He also had grinding in 
the shoulders.  Examination was negative for swelling, 
deformity, or instability.  Range of motion of the elbows was 
0 to 140 degrees bilaterally and 80 degrees of pronation and 
supination bilaterally.  The right shoulder had forward 
flexion to 120 degrees and abduction to 90 degrees.  The 
examiner noted that laboratory tests done in October 1995 
were all normal.  X-rays of the elbows performed for this 
examination were normal.  The diagnosis was history of 
polyarthralgia.  

In an April 1996 rating decision, the RO granted service 
connection for disorders including history of epicondylitis 
of the elbows and assigned a noncompensable evaluation.  In 
addition, the RO awarded a 10 percent disability rating for 
right shoulder pain and a 10 percent disability rating for 
vertigo.  All evaluations were made effective from the date 
of the veterans separation from service in 1991.  

The veteran timely appealed the rating assigned for the 
elbow.  He continued to disagree with the evaluations for 
vertigo and right shoulder pain.  In his May 1996 statement, 
the veteran related that he experienced pain in the elbows as 
with the other joints.  He added that he was having more 
frequent episodes of dizziness, indicating that vertigo was 
occurring about once a week.     

In November 1996, the veteran testified at a personal 
hearing.  With respect to his vertigo, he explained that he 
had periodic attacks since service.  The severity and 
frequency varied.  The frequency ranged from none a month to 
20 or three a month to four or five a week.  Sometimes he had 
fallen.  The veteran thought that stress brought on the 
attacks.  A vertigo episode involved a brief spinning 
sensation.  In addition, he usually had an uneasy feeling 
before an attack.  Because his symptoms were episodic, the 
doctors did not have him taking Antivert.  The vertigo was 
not accompanied by nausea, sickness, pain, or loss of 
consciousness.  The veteran indicated that, on average, he 
fell six or seven times a year.  He still drove a vehicle, 
though he was concerned about an episode of vertigo occurring 
while he was driving.  Often he got dizzy and lightheaded 
while in the shower.  He tried to alter his behavior to deal 
with this problem.  With respect to his elbow disability, the 
veteran related that the pain would flare up and hurt like 
crazy for days, when something simple like shaking hands 
caused elbow pain.  The pain was not constant but was present 
a lot.  Sometimes, the elbows became inflamed and weak and it 
was difficult to pick things up.  He took Tylenol for all his 
joint pains.  He had not had any specific medical treatment, 
such as casting or immobilization.  Finally, with respect to 
the right shoulder, the veteran complained of pain and a 
grinding sensation.  He could lift the arm above his head 
only with pain.  He also had increased pain with arm motions 
across the body.  

In December 1996, the veteran underwent another VA orthopedic 
examination.  He had daily pain in the right shoulder that 
worsened with extending the arm.  He heard a grating sound in 
the shoulder.  The veteran also had intermittent elbow pain, 
particularly when shaking hands.  The examiner commented that 
the veteran had difficulty undressing and frequently grimaced 
with pain.  There was no evidence of swelling or deformity.  
There was tenderness over the elbows bilaterally.  There was 
no right shoulder tenderness.  Right shoulder motion testing 
revealed forward flexion and abduction to 90 degrees with 
pain.  Range of motion testing of the elbows revealed 
extension to 90 degrees bilaterally and flexion to 110 
degrees on the right and to 90 degrees on the left, both with 
pain.  Laboratory tests were normal.  X-rays of the right 
shoulder and elbows were normal.  The diagnosis was chronic 
right shoulder bursitis and bilateral elbow tendinitis.  

In January 1997, the veteran was afforded a VA otolaryngology 
examination.  He reported that he had sporadic episodes of 
vertigo that occurred five to seven times a month on average.  
Each episode lasted 10 to 20 seconds and could be associated 
with lightheadedness before and after the episode.  He had 
tinnitus that was not associated with the dizziness.  There 
was no hearing loss.  The examiner opined that the veteran 
had benign positional vertigo, probably recurrent.  He did 
not believe that the veteran had Ménières disease because of 
the brief duration of the dizziness and the lack of other 
symptoms.    

Work product in the claims folders showed that the veteran 
failed to report for VA otolaryngology examinations scheduled 
on two different occasions in April 1997.  

Pursuant to the Boards April 1998 remand, the veteran was 
afforded a VA neurological examination in November 1998.  He 
reported a history of vertigo, described as a sensation of 
the room or world moving.  During an episode, he had 
difficulty balancing and would stagger or fall, depending on 
the severity of the episode.  The onset was not associated 
with head trauma or infection of the nervous system.  The 
episodes were intermittent and of variable frequency, up to 
one or two times a week, and lasting about 20 seconds.  
Episodes were associated with mild nausea but no vomiting.  
After an episode, the veteran was lightheaded for several 
minutes.  Sometimes, the episodes appeared to be precipitated 
or aggravated by head movements.  The veteran denied hearing 
loss, double vision, headaches, or loss of consciousness with 
the episodes of vertigo.  He did have constant tinnitus.  He 
was not taking any medication.  The veteran indicated that 
the vertigo interfered with daily activity to the extent that 
he did not know when an episode would strike or how long it 
would last.  However, he had been able to continue with 
normal activities.  Neurological examination was essentially 
normal, except for a sensation of lightheadedness associated 
with the Hall Pike maneuver.  The examiner noted that 
previous audiology examinations were normal.  The diagnosis 
was benign positional vertigo.  The examiner indicated that 
there was no evidence of vertebral basilar circulatory 
ischemia and that the disorder did not appear to be Ménières 
disease.     

In December 1998, the veteran underwent a VA otolaryngology 
examination.  He reported a history of vertigo.  Symptoms 
were unchanged.  He indicated that episodes occurred almost 
every day.  He also had bilateral tinnitus.  The veteran 
reported that the disability severely affected his work as a 
driver and a manager.  Physical examination was normal.  The 
examiner indicated that the audiological examination was also 
normal.  The diagnosis was intermittent vertigo, likely 
secondary to benign positional vertigo.  The examiner opined 
that it was unlikely that the disorder was Ménières disease 
absent evidence of hearing loss.  He added that the 
disability caused the veteran a significant amount of 
difficulty.    

Also in December 1998, the veteran was afforded a VA 
orthopedic examination.  He reported having pain, weakness, 
stiffness, swelling, heat, redness, instability, giving way, 
locking, fatigability, and lack of endurance in all joints.  
He had flare-ups associated with weather and relieved by 
rest.  Treatment consisted of Aleve and Motrin.  He was 
right-handed.  Examination revealed no edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  Right shoulder forward 
flexion was to 70 degrees and abduction was to 73 degrees.  
Elbow flexion was to 112 degrees on the right and 141 degrees 
on the left.  He had pain on every range of motion test, with 
motion stopping when the pain began.  X-rays of the right 
shoulder and elbows were normal.  The diagnosis included 
arthralgia of the right shoulder and elbows with 
disproportionate pain.  The examiner commented that the 
veteran was extremely uncooperative during the examination 
and that it was difficult to tell whether the veterans 
complaints of pain were sincere.  He opined that the veteran 
might have an additional 10 percent loss of range of motion 
during flare-ups.  

The veteran testified at another personal hearing in October 
1999.  Much of his testimony was unchanged from his previous 
hearing.  Concerning the right shoulder, he indicated that he 
had never been told by a physician that there was dislocation 
or nonunion of the clavicle or scapula or instability in the 
right shoulder.  There were infrequent times when he had 
problems with the shoulder giving out.  Sometimes the arm 
would not move when he woke up.  He had frequent fatigue in 
the shoulder at night.  Surgery had not been suggested.  With 
respect to his vertigo, the veteran related that he now had 
attacks up to seven times a week, though the frequency still 
varied.  There had been times that he had stop while driving 
due to vertigo.  He explained that he had no warning before 
an episode occurred, though he had noticed that episodes were 
associated with head motion.  An episode of vertigo, with the 
actual spinning sensation, loss of balance, staggering, and 
dizziness, lasted between five and ten seconds.  Recently, an 
episode lasted a little longer, maybe 15 seconds.  Afterward, 
there was a period of disorientation that lasted anywhere 
from five to 15 minutes.  Finally, the veteran stated that he 
sometimes had difficulty fully extending his arms.  He had 
periods of flare-ups with soreness and aching in the elbows, 
usually when he used his arms a lot.  

A September 1999 notice from the VA medical center in 
Montgomery stated that there were no medical records for the 
veteran from January 1998 to the present.

In November 1999, the veteran presented for a VA general 
medical examination associated with unrelated claims.  The 
report confirmed that the veteran was right-handed.  
Examination of the ears was normal.  Neurological examination 
was normal.   

The veteran submitted a November 1999 letter to the veteran 
from his employer.  The letter stated that he had read the 
veterans letter and VA disability report and that the letter 
assessed his condition, which put himself and others at risk 
when he drove.  His employer stated that driving was 
imperative for his position.  Because the veteran would not 
be able to fulfill all his duties, his employment was 
terminated.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VAs Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veterans disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Right Shoulder Bursitis

The veterans right shoulder disorder is evaluated as 10 
percent disabling by analogy to Diagnostic Code (Code) 5203, 
impairment of the clavicle or scapula.  38 C.F.R. § 4.71a.  
The evidence shows that the veteran is right-handed.  A 10 
percent rating is assigned under Code 5203 for the dominant 
arm when there is malunion of the clavicle or scapula or when 
there is nonunion without loose movement.  A maximum 
schedular rating of 20 percent is in order when there is 
nonunion with loose movement or dislocation of the clavicle 
or scapula.  

The Board notes that the record fails to reveal evidence of 
any such disability of the clavicle or scapula.  In fact, the 
most current rating decision characterizes the disability as 
right shoulder bursitis, which is evaluated under Code 5019.  
The Board observes that bursitis was also a possible 
diagnosis proffered in service.  In light of the evidence of 
record, the Board finds that the right shoulder disability is 
best evaluated under Code 5019.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Boards choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

Notes to the rating schedule specify that a disability rated 
under Code 5019 is rated according to limitation of motion of 
the affected part, as degenerative arthritis.  Under Code 
5201, limitation of arm motion, a minimum compensable 
evaluation of 20 percent is assigned for the dominant arm 
when motion is limited at the shoulder level.  See 38 C.F.R. 
§ 4.31 (where the Schedule does not provide a 0 percent 
rating, a 0 percent shall be assigned if the requirements for 
a compensable rating are not met).  A 30 percent rating is 
warranted when arm motion is limited midway between the side 
and shoulder level.   

The Board finds that the evidence of record supports a 20 
percent disability rating for right shoulder pain as of the 
date of the March 1996 VA examination.  From that time 
forward, it appears that right shoulder abduction was limited 
to about 90 degrees, or shoulder level.  This limitation of 
motion satisfies the criteria for a 20 percent rating for the 
dominant arm under Code 5201.  The Board notes that the 
December 1998 VA examination shows limitation of motion at 
about 70 degrees due to pain.  Even considering the effect of 
pain on motion, the evidence fails to demonstrate disability 
that more nearly resembles the criteria for a 30 percent 
rating.  38 C.F.R. § 4.7.   

However, the analysis is not yet complete.  When an 
evaluation of a disability is based on limitation of motion, 
the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  

On this point, the veteran complains of near constant right 
shoulder pain with lifting and performing daily personal 
tasks.  However, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  In this case, there is no clinical 
evidence of swelling, deformity, instability, or weakness, 
and no X-ray evidence of pathology.  Moreover, the December 
1998 VA examiner commented that it was difficult to ascertain 
whether the veterans complaints of pain were sincere.  A 
review of the evidence reveals objective indications of 
intermittent right shoulder tenderness and crepitus with 
motion.  The Board finds this symptomatology insufficient to 
warrant additional compensation for right shoulder disability 
based on functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 
Vet. App. at 206.     

In summary, the Board finds that the evidence supports 
entitlement to a 20 percent disability rating for right 
shoulder bursitis as of March 14, 1996.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Codes 5019, 5201.  


2.  Vertigo

The veterans vertigo is rated as 10 percent disabling under 
Code 6204.  During the pendency of the veterans appeal, VA 
promulgated new regulations amending the rating criteria for 
diseases of the ear, effective June 10, 1999.  See 64 Fed. 
Reg. 25,202 - 25,210 (codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998). 

Under the previous version of the regulations, Code 6204 was 
the rating for disability characterized as chronic 
labyrinthitis.  A 10 percent rating is assigned when the 
disability is moderate, with tinnitus and occasional 
dizziness.  A maximum schedular evaluation of 30 percent is 
awarded when the disability is severe, with tinnitus, 
dizziness, and occasional staggering.  38 C.F.R. § 4.87, Code 
6204 (in effect prior to June 10, 1999).    

Under the amended version of the regulations, Code 6204 is 
termed peripheral vestibular disorders.  A 10 percent rating 
is in order when there is occasional dizziness.  A maximum 30 
percent schedular rating is available when there is dizziness 
and occasional staggering.  38 C.F.R. § 4.87, Code 6204 (in 
effect as of June 10, 1999).  

The Board observes that it is unclear whether the RO 
acknowledged the amendments to Code 6204.  However, given 
that the veteran is presently compensated for service-
connected tinnitus as a separate disability, the Board finds 
no substantive differences between the two versions of Code 
6204, such that the amended version is not more favorable to 
the veteran.  Accordingly, the Board finds that the veteran 
will not be prejudiced by the Boards current consideration 
of his claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In addition, the Board notes that the record reflects some 
past questions as to whether the veteran had Ménières 
disease, which is evaluated under Code 6205.  However, all 
recent VA neurology and otolaryngology examiners have opined 
that the veterans disability was not Ménières disease.  
Therefore, the Board finds that the veterans vertigo is best 
evaluated under Code 6204.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Boards choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

In this case, the veteran describes an episode of vertigo as 
a spinning sensation, loss of balance, staggering, and 
dizziness.  An episode lasts from five to 20 seconds.  He has 
fallen at times due to dizziness.  Because the symptoms are 
intermittent, the veteran does not take medication.  As to 
the frequency of the episodes, prior to the November 1996 
hearing, the veteran reports only sporadic occurrences.  
During the November 1996 hearing and thereafter, the veteran 
relates having more frequent episodes, ranging from once a 
week to seven times a week.  There is no current medical 
evidence that documents these events.  However, the Board 
acknowledges and the record reflects that the veteran has 
suffered from this disorder for many years and that repeated 
evaluations have failed to uncover any additional theory as 
to etiology or treatment.  In addition, the veterans sworn 
testimony can be sufficient to bring the evidence into 
relative equipoise without sufficient evidence to rebut it, 
such that doubt must be resolved in his favor.  Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  Given the frequency 
and severity of the vertigo episodes, the Board resolves 
doubt in the veterans favor and finds that the evidence 
supports a 30 percent rating for vertigo as of November 7, 
1996, the date of the his hearing.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.87, Code 6204 
(1999); 38 C.F.R. § 4.87, Code 6204 (1998).    

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 36-97.  The Board acknowledges that the veteran 
was apparently terminated from his employment because his 
vertigo interfered with his ability to drive, which was an 
imperative duty of his employment.  However, the evidence 
does not suggest that the veteran is prevented from 
maintaining other types of employment.   

3.  Epicondylitis of the Bilateral Elbows

Epicondylitis of the bilateral elbows is evaluated as 
noncompensable under Code 5024, tenosynovitis, and Code 5206, 
limitation of forearm flexion.  38 C.F.R. § 4.71a.  Notes to 
the rating schedule specify that a disability rated under 
Code 5024 is evaluated according to limitation of motion of 
the affected part, as degenerative arthritis.  

Under Code 5206, limitation of forearm flexion, a 
noncompensable rating is in order when forearm flexion is 
limited to 110 degrees in either the dominant or non-dominant 
arm.  A 10 percent rating is awarded for either the dominant 
or non-dominant arm when forearm flexion is limited to 100 
degrees.   

Limitation of forearm extension is evaluated under Code 5207.  
38 C.F.R. § 4.71a.  A 10 percent rating is awarded for either 
the dominant or non-dominant arm when extension is limited up 
to 60 degrees.  A 20 percent evaluated is assigned for either 
the dominant or non-dominant arm when extension is limited to 
75 degrees.  

In this case, the evidence shows that, at worst, the 
veterans elbow flexion is limited to about 110 degrees, 
which clearly places the veterans disability within the 
noncompensable category as set forth in Code 5206.  38 C.F.R. 
§ 4.7.  With respect to extension, the evidence similarly 
reflects noncompensable disability under Code 5207. Id.  The 
Board acknowledges that the December 1996 VA examination 
report reflects a finding of 90 degrees extension 
bilaterally.  On the face of the examination, this finding 
appears to be an error or a miscommunication in the 
evaluation.  Even if the finding is correct, such limitation 
of extension is completely out of line with findings from the 
VA examination only months before as to constitute an 
aberration and not indicative of the overall disability 
picture.          

However, as discussed above, when evaluation of a disability 
is based on limitation of motion, the Board must also 
consider additional functional loss.  38 C.F.R. §§ 4.40, 
4.45; DeLuca, 8 Vet. App. at 206.  Again, despite the 
veterans complaints of pain, the evidence reflects only some 
evidence of tenderness over the elbow.  There is no clinical 
evidence of swelling, deformity, or instability and no X-ray 
evidence of any underlying elbow pathology to support the 
complaints of pain.  Johnston, 10 Vet. App. at 85.  
Therefore, the Board finds no basis to award compensation on 
the basis of functional loss pursuant to 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca.  

In conclusion, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable disability 
rating for epicondylitis of the bilateral elbows.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.40, 4.45, 4.71a, Codes 5024, 5206, 5207.    


ORDER

Service connection for right ankle and foot pain with 
arthritis is denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 20 percent disability 
rating for right shoulder bursitis is granted effective March 
14, 1996.    

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 30 percent disability 
rating for vertigo is granted effective November 7, 1996.    

Entitlement to a compensable disability rating for 
epicondylitis of the bilateral elbows is denied.  


REMAND

In the April 1998 remand, the Board returned the case to the 
RO so that the veteran could be examined by specialists in 
the various fields in which his disabilities are involved.  
Review of the examination reports finds that this was not 
accomplished as ordered with respect to each disability.  

Specifically, the veteran was supposed to be examined by a 
urologist for evaluation of his prostatitis and 
nephrolithiasis.  The examination report offers some findings 
with respect to the prostatitis.  However, there was no 
mention of the veterans nephrolithiasis or interpretation of 
the intravenous urogram performed during the examination.  In 
addition, investigation reveals that the examiner was not a 
specialist in urology.  Similarly, the examination report 
purportedly for evaluation of hiatal hernia, although 
performed by a gastroenterologist, contained no substantive 
findings regarding the veterans hiatal hernia.  In addition, 
the veteran was examined by an otolaryngologist, but his 
findings did not reflect any consideration of chronic 
sinusitis, as was instructed in the Board remand.  Although 
the veteran underwent an orthopedic examination, there are no 
findings relevant to his neck disability.  

Finally, the remand instructed the veteran to be examined by 
a specialist in peripheral vascular disease for evaluation of 
phlebitis associated with the right thigh disability.  
However, no such examination was performed.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id. 

Accordingly, the case is REMANDED to the RO for the following 
action: 

1.  The RO should afford the veteran a 
series of VA examinations as set forth 
below.  Each examiner should be given a 
sufficient period of time to review the 
claims folder before the examination.  
The examination report should reflect 
whether such a review was completed.  All 
indicated tests and studies, such as X-
rays, should be performed as deemed 
necessary by the examiner.  Each 
examination report should record the 
current manifestations of the pertinent 
disability.  The RO should afford the 
veteran the following examinations: 

	a) An orthopedic examination to 
determine the current severity of neck 
pain and possible old avulsion fracture 
of C7.  The examiner should describe in 
degrees any limitation of motion of the 
neck. The examiner is also requested to: 
(1) express an opinion as to whether pain 
could significantly limit the functional 
ability of the neck during flare-ups or 
when any is used repeatedly over a period 
of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
(2) determine whether as a result of the 
service-connected neck disability the 
veteran exhibits any weakened movement, 
excess fatigability or incoordination, 
and express these determinations, if 
feasible, in terms of the additional loss 
or range of motion due to any weakened 
movement, excess fatigability or 
incoordination.  The examiner is also 
requested to comment on the impact of the 
service-connected neck disability on the 
veterans ability to secure or follow a 
substantially gainful occupation.  If the 
examiner is unable to provide any 
requested opinion, the examination report 
should so state.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

b) A urology examination to 
determine the current severity of 
prostatitis and nephrolithiasis.  The 
examiner is asked to comment on the 
findings from the intravenous urogram 
performed for the December 1998 VA 
examination.

c) A gastroenterology examination to 
determine the current severity of hiatal 
hernia with reflux.  

d) An otolaryngology examination to 
determine the current severity of chronic 
sinusitis.  The examiner is asked to 
include in the examination report a 
description any incapacitating episodes 
and comment on the frequency of such 
episodes.  

e) An examination with a specialist 
in peripheral vascular disease to 
determine the severity of phlebitis 
associated with the veterans right thigh 
disability, if any.   

2.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim. 

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veterans claims of entitlement to 
increased disability rating for neck pain 
with possible old avulsion fracture of 
C7, prostatitis, nephrolithiasis, hiatal 
hernia with reflux, sinusitis, and right 
thigh pain with phlebitis.  If the 
disposition of any claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veterans claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBAs Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

